Citation Nr: 0015403	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1977 to February 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The record contains competent clinical evidence as to the 
existence of right carpal tunnel syndrome and its 
relationship to the veteran's service.

2.  Competent clinical evidence as to the existence of left 
carpal tunnel syndrome and its relationship to the veteran's 
service has not been presented.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The claim of entitlement to service connection for left 
carpal tunnel syndrome is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records indicate that the 
veteran sprained his right wrist in a bicycle accident in the 
fall of 1987, which required repeated treatment for continued 
swelling and weakness.  A June 1988 x-ray study of the 
veteran's right wrist suggested a healed scaphoid fracture.  
These records are negative for any other complaints and 
treatment as to the veteran's right arm, elbow, or wrist.  
These records are also negative for any complaints, 
diagnoses, or treatment as to the veteran's left wrist.  Upon 
separation examination (conducted in December 1994), the 
veteran reported a nine-month history of pain and tingling of 
the medial aspect of the forearm and of the fourth and fifth 
fingers bilaterally.  It was noted that the veteran typed a 
lot and that this pain and tingling were exacerbated by 
typing.  It was relieved with rest.  The clinical notation 
was possible carpal tunnel syndrome, which was not considered 
disabling.

Upon VA examination in May 1995, the veteran reported a 
history of bilateral carpal tunnel syndrome, which had 
started approximately one-and-a-half years before.  The 
veteran also reported that he had done a lot of typing and 
that he had developed constant pain in both forearms, elbows, 
and wrists.  He had pain especially in his right arm, as he 
was right-handed, which increased with typing lasting more 
than half-an-hour.  The veteran also had numbness in all five 
fingers bilaterally, and he used a wrist splint when he 
typed.  The veteran had not had surgery for this problem, and 
most of the pain at the present time was in the right medial 
epicondyle.  Subsequent to physical examination, the 
pertinent diagnosis was history of bilateral carpal tunnel 
syndrome, with bilateral forearm strains.

The veteran's private medical records (dated from August 1990 
to November 1995) reflect the veteran's complaint of right 
arm pain in November 1995.  At that time, the veteran 
reported that he had had right arm pain for several months, 
which had worsened since playing golf two days before.  The 
pain was mostly at the right medial elbow and right wrist.  
With respect to the pain at the right wrist, it was noted 
that it had been present for years.  Subsequent to physical 
examination, the diagnosis was mild carpal tunnel syndrome 
and mild ulnar neuropathy.  The veteran's left wrist was 
neither referenced nor discussed.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for bilateral carpal tunnel 
syndrome.  Specifically, the Board acknowledges the notation 
in the veteran's separation examination as to possible carpal 
tunnel syndrome.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim of service connection for left 
carpal tunnel syndrome is denied, as it is not well grounded.  
However, service connection for right carpal tunnel syndrome 
is granted. 

Initially, the Board notes that it has bifurcated the 
veteran's claim for service connection for carpal tunnel 
syndrome.  The Board has done so based on the clinical 
evidence of record.  In effect, the current evidence of 
record supports a grant of service connection for right 
carpal tunnel syndrome but not for left carpal tunnel 
syndrome.  Accordingly, the Board will focus its analysis on 
this legal and medical distinction.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.  

With respect to the veteran's right carpal tunnel syndrome, 
the Board finds evidence of a current disability, as provided 
by the November 1995 entry in the veteran's private medical 
records.  The Board also finds evidence of in-service 
incurrence (the veteran's assertions and the notation in his 
separation examination as to possible carpal tunnel 
syndrome).  Further, given the history reflected in the 
November 1995 entry (that the veteran's right wrist pain had 
been present for years), the Board finds evidence of a nexus, 
or link, between the veteran's service and his right carpal 
tunnel syndrome.  As such, the veteran has submitted a well 
grounded claim of entitlement to service connection for right 
carpal tunnel syndrome.  Id.

Turning to the merits of the veteran's claim for service 
connection for right carpal tunnel syndrome, the Board notes 
that there is nothing in the record contrary to the veteran's 
claim in this instance.  Rather, at most, the May 1995 VA 
examination characterizes the veteran's carpal tunnel 
syndrome as historical, as reported by the veteran.  However, 
this historical characterization of the veteran's carpal 
tunnel syndrome, as to his right wrist, is subsequently 
rebutted by a current clinical diagnosis of mild carpal 
tunnel syndrome, in November 1995.

Therefore, in light of the above, the Board finds that the 
veteran is entitled to service connection for right carpal 
tunnel syndrome.

However, with respect to the veteran's claim for left carpal 
tunnel syndrome, the Board finds that the record contains no 
clinical diagnosis of a current disorder, i.e., left carpal 
tunnel syndrome.  Such evidence is required for a well 
grounded claim of entitlement to service connection.  Id.  
Here, only the possibility of carpal tunnel syndrome was 
noted upon the veteran's separation examination, and that is 
not a clinical diagnosis.  Further, the May 1995 VA 
examination characterized the veteran's carpal tunnel as 
historical, as reported by the veteran.  Moreover, the 
November 1995 entry in the veteran's private medical records 
pertains solely to the veteran's right arm, elbow, and wrist 
and does not reference in any way his left arm, elbow, or 
wrist.  As such, unlike with the veteran's right carpal 
tunnel syndrome, the November 1995 entry neither confirms nor 
rebuts either the suggested possibility of left carpal tunnel 
syndrome or a historical diagnosis of carpal tunnel syndrome.

In effect, the veteran has proffered only his assertions that 
he currently has left carpal tunnel syndrome and that it is 
related to his service, including all the typing he did while 
in the Navy.  Nothing in the record indicates that the 
veteran possesses the medical expertise necessary to render 
such opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions as to causation and diagnosis are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

Therefore, absent evidence of a current disability and its 
relationship to the veteran's service, as provided by a 
medical diagnosis, the veteran has not submitted a well 
grounded claim of entitlement to service connection for left 
carpal tunnel syndrome.  See Caluza v. Brown, supra.

In reaching this determination, the Board stresses the great 
import of the history and diagnosis reflected in the November 
1995 entry in the veteran's private medical records.  While 
it shows a clinical diagnosis of mild carpal tunnel syndrome, 
the reported and recorded history pertains only to the 
veteran's right arm, elbow, and wrist.  The veteran did not 
report any symptomatology related to his left arm, elbow, or 
wrist, and the physician did not reference the veteran's left 
arm, etc., in his discussion and diagnosis.  As such, upon 
review of the record, the Board finds clinical evidence of a 
current disability only as to the veteran's right arm, elbow, 
and wrist.  There was no such evidence of record as to the 
veteran's left arm, etc.

The Board also stresses that it acknowledges the veteran's 
statements that he made numerous visits to the dispensary and 
constantly had his arms wrapped, although these visits are 
not documented in the veteran's service medical records.  
However, the Board notes that the veteran's separation 
examination (the veteran's last service record in effect) is 
of record.  The Board also stresses that its decision in this 
instance as to the veteran's left carpal tunnel syndrome does 
not depend on or involve the content of the veteran's service 
medical records.  Clearly, as to the veteran's right carpal 
tunnel syndrome, the Board found sufficient evidence of in-
service incurrence.  Rather, as to the veteran's left carpal 
tunnel syndrome, the Board finds no evidence of record as to 
a clinical diagnosis of a current disability.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the August 1995 
rating decision, in the September 1995 statement of the case, 
and in the November 1996 supplemental statement of the case, 
as he was informed of the evidentiary requirements of a well-
grounded claim and told that medical evidence as to the 
existence of a current disability was necessary.  Moreover, 
the veteran has not provided any indication of the existence 
of additional evidence that would make this claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for right carpal tunnel 
syndrome is granted.

Entitlement to service connection for left carpal tunnel 
syndrome is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

